     Case 3:19-cv-01126-MMA-MDD Document 28 Filed 09/30/20 PageID.1217 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11     DEMETRIUS RASHAAD,                                       Case No. 19-cv-1126-MMA (MDD)
12                                             Plaintiff,
                                                                ORDER AWARDING EQUAL
13     v.                                                       ACCESS TO JUSTICE ACT
                                                                ATTORNEYS’ FEES AND
14     ANDREW M. SAUL, Commissioner of
                                                                EXPENSES PURSUANT TO 28
       Social Security,
15                                                              U.S.C. § 2412(d) AND COSTS
                                             Defendant.         PURSUANT TO 28 U.S.C. § 1920
16
17                                                              [Doc. No. 27]
18
19             On June 17, 2019, Demetrius Rashaad (“Plaintiff”) filed this social security appeal
20    challenging the denial of his application for disability insurance benefits. See Doc. No. 1
21    ¶¶ 6, 7, 9.1 The Court referred all matters arising in this social security appeal to the
22    assigned Magistrate Judge for report and recommendation (“R&R”) pursuant to 28
23    U.S.C. § 636(b)(1)(B) and Civil Local Rule 72.1. See Doc. No. 9. On August 5, 2020,
24    the Magistrate Judge issued a R&R recommending that the Court remand the case for
25    further administrative action to determine whether Plaintiff is disabled. See Doc. No. 21.
26
27
28    1
          Citations refer to the pagination assigned by the CM/ECF system.

                                                            1
                                                                                  19-cv-1126-MMA (MDD)
     Case 3:19-cv-01126-MMA-MDD Document 28 Filed 09/30/20 PageID.1218 Page 2 of 2



 1    Andrew M. Saul, Commissioner of Social Security, (“Commissioner”) objected to the
 2    R&R. See Doc. No. 22. The Court overruled the Commissioner’s objection, adopted the
 3    Magistrate Judge’s R&R, granted Plaintiff’s motion for summary judgment, denied the
 4    Commissioner’s cross-motion for summary judgment, and remanded the matter to the
 5    Social Security Administration for further administrative proceedings consistent with the
 6    Court’s Order and the Magistrate Judge’s R&R. See Doc. No. 24. The parties now
 7    stipulate to an award to Plaintiff of attorneys’ fees and expenses in the total amount of
 8    $5,700.00 under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d) and
 9    costs in the amount of $400.00 under 28 U.S.C. § 1920. See Doc. No. 27.
10          The EAJA allows a prevailing party to seek attorney’s fees from the United States
11    within thirty days of final judgment. See 28 U.S.C. § 2412(d). “A sentence four remand
12    becomes a final judgment, for purposes of attorneys’ fees claims brought pursuant to the
13    EAJA, 28 U.S.C. § 2412(d), upon expiration of the time for appeal.” Akopyan v.
14    Barnhart, 296 F.3d 852, 854 (9th Cir. 2002) (citing Shalala v. Schaefer, 509 U.S. 292,
15    297 (1993)). If one of the parties is the United States, either party may file a notice of
16    appeal within sixty days of the order appealed from. See Fed. R. App. P. 4(a)(1)(B). “A
17    plaintiff who obtains a sentence four remand is considered a prevailing party for purposes
18    of attorneys’ fees.” Akopyan, 296 F.3d at 854 (citing Shalala, 509 U.S. at 301–02).
19    Therefore, Plaintiff is the prevailing party in this action for purposes of attorneys’ fees
20    and costs, the parties’ joint motion is timely, and the Court finds the stipulated amount of
21    fees and expenses reasonable.
22          Accordingly, the Court GRANTS the joint motion and AWARDS Plaintiff fees
23    and expenses in the total amount of $5,700.00 and costs in the total amount of $400.00.
24          IT IS SO ORDERED.
25    Dated: September 30, 2020
26
27
28

                                                    2
                                                                                19-cv-1126-MMA (MDD)
